DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 20 April 2022 comprising remarks, amendments to the claims, terminal disclaimer, and Information disclosure statement.
The terminal disclaimer filed on 20 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17287676, 17287809, 17287729, and 17287711 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double patenting rejections have been withdrawn in view of the approved terminal disclaimer.
Applicant remarks note that McCall does not teach a stream comprising sulfur as required in claims 1 and 13.  The rejections have been updated to bring teachings in view of Abhari (as applied to previous claims 3-4) into independent claim rejections for clarity.  Examiner has also provided Nousianen (US 2015/0057474) in the updated rejections to show that one may remove sulfur from feedstocks using guard beds, yet still require the catalysts to be in sulfide form.  In this regard, it is not seen where a step to remove sulfur from a hydrocarbon feedstock necessarily excludes sulfiding catalysts used in the same process.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Abhari (US 2017/0327757) and Nousiainen (US 2015/0057474).
Regarding claims 1, 3-4, and 13-14, McCall teaches combining oxygenate feedstock with liquid diluent [0041] and directing the combined feedstock to hydrodeoxygenation zone to provide deoxygenated intermediate product [0041] which is separated into a vapor fraction 22 and a liquid fraction 6 [0041].  The liquid fraction is sent to hydro isomerization process to produce isomerized intermediate product [0041] and directing isomerization product to hydrocracking zone, followed by fractionation to obtain jet fuel products [0041].
McCall does not explicitly disclose sulfide addition.
However, Abhari teaches a similar process for creating jet fuel from renewable feedstocks.  Abhari teaches addition of 50-2000 ppm sulfur, in order to maintain the sulfide functionality of the hydrotreatment catalyst [0049].  
Nousiainen similarly teaches a process for hydrotreating biological feeds to produce fuel range products.  Nousiainen teaches hydrodeoxygenation, isomerization, and cracking steps [0007].  Nousiainen teaches that HDO, isomerization and cracking catalysts require sulfiding to provide proper catalytic activity [0031-37].  Nousiainen teaches that additional sulfur may be added to the feedstock to maintain proper catalytic activity [0065].  Nousiainen teaches using guard beds to provide sulfur removal from the feedstocks [0043-0045], yet still requires sulfide catalysts/sufficient sulfur addition to maintain catalyst activity [0065].  In this regard, Examiner notes that the person having ordinary skill in the art would have reasonable expectation of success in combining Abhari catalyst sulfide addition with the McCall process that removes sulfur from the feedstock, since Nousiainen teaches sulfur removal using guard beds, in combination with sulfur addition to provide catalytic activity.
Therefore, it would have been obvious to the person having ordinary skill in the art to have added sulfide in an appropriate amount, such as that disclosed by Abhari/Nousiainen, for the benefit of maintaining the sulfide functionality of the hydrotreatment catalyst.
Regarding claim 2, McCall teaches aviation fuel product having boiling points of 150-300                                
                                    °
                                    C
                                
                             [0026].
Regarding claim 5, McCall teaches the feedstock comprises at least 50% wt fatty acids of triglycerides [0011].
Regarding claim 6, McCall teaches hydrodeoxygenation temperatures of 200-450°C, pressures of 13.79-48.26 bar and LHSV or 0.25-4 hr-1 [0015-0016], which overlaps with the claimed range.  McCall teaches nickel, molybdenum, platinum, pallidum on refractory supports [0015].
Regarding claim 7, McCall teaches hydrocracking temperatures of 232-454°C, pressures of 13.79-137.9 bar, LHSV of 0.3-5 hr-1 [0034].  McCall teaches nickel, platinum or palladium catalysts on zeolites [0032-0033].
Regarding claim 8, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the product properties as claimed.
However, it would have been obvious to the person having ordinary skill in the art that the previous combination products would have the same or similar properties as claimed, since the previous combination teaches the same process steps applied to the same feeds at the same conditions as claimed.
Regarding claim 12, McCall teaches isomerization temperatures of 150-360°C, pressures of 17.24-47.26 bar, LHSV of 1 [0025], [0048], which overlaps with the claimed range.  McCall teaches isomerization catalysts comprises platinum, palladium on silica, alumina supports [0022].
Regarding claims 15-16, McCall teaches the hydrodeoxygenation comprises nickel/molybdenum on high surface area supports, or any well-known hydrogenation catalysts [0015].  McCall teaches isomerization catalysts comprising platinum and palladium on molecular sieves or amorphous refractory supports [0022].  McCall teaches hydrocracking catalysts comprising nickel  on molecular sieves  or amorphous supports [0032-35].  
Abhari/Nousiainen teach sulfiding HDO and hydrocracking catalysts to maintain appropriate activity as discussed with respect to the claims above.  Nousiainen teaches HDO and hydrocracking catalysts including sulfided nickel, molybdenum, and cobalt on refractory support such as alumina, silica, and zirconia [0031-0033], [0036-37], [0065].  Nousiainen teaches the cracking catalyst may comprise zeolite (acidic support) and alumina (amorphous refractory) [0036-37].
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637) in view of Abhari (US 2017/0327757) and Nousianen (US 2015/0057474) in view of Nousiainen ’16 (US 2016/0130509).
Regarding claim 9, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose sending isomerized or hydrocracked product to hydrodearomatization to produce a product having less than 1% aromatics.
However, Nousiainen teaches a similar process for hydrotreatment of renewable feed to produce jet fuel.  Nousiainen teaches that HDW zone comprises isomerization and hydrocracking [0100].  Nousiainen teaches sending isomerized/cracked product from the HDW step to HAD, in order to form a product having a lower aromatic content [0111].  Nousiainen teaches product comprising 0.6wt % aromatics [0143], which reads on the claimed range.
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the McCall isomerized or hydrocracked product to the Nousiainen HDA step, for the benefit of obtaining a more valuable product having lower aromatic content.
Regarding claim 10, Nousiainen teaches HDA temperature of 300°C, pressure of 90 bar, LHSV of 1 hr-1 [0043], which lies within the claimed range.  Nousiainen teaches platinum, palladium, nickel, cobalt, tungsten, and molybdenum HDA catalyst on silica, alumina, titania supports [0107-0108].
Regarding claim 11, Nousiainen teaches using the same makeup and purified recycle hydrogen (see figure 2, [0140-141]).  
Therefore, it is expected that the hydrogen would have the same or similar content.  Further, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate amount and hydrogen concentration, in order to obtain the desired hydrogenation reactions.  In this regard, Examiner notes that the prior art requires specific amounts of hydrogen. 

Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0017775 – Lindberg teaches sulfided catalysts for hydrocracking [0203].  Lindberg teaches treatment of biologically derived feedstocks by HDO, isomerization, and hydrocracking [0117], [0136], [0158-159].
US 2019/0185758 – Tsuto teaches hydrocracking to produce fuel using sulfided catalysts [0014], [0021].
US 2016/0243537 – Robinson teaches addition of sulfur to a catalyst composition and measuring the degree of sulfide addition to optimize the process [0004-0014].
US 2010/0133144 – Kokayeff teaches hydrodeoxygenation, isomerization, and hydrocracking of oxygenate feedstocks.
US 2009/0283442 – McCall teaches production of aviation fuel from oxygenate feedstocks by simultaneous hydrogenation, deoxygenation, isomerization, and cracking. McCall teaches purifying recycle hydrogen in amine scrubber [0043].
US 2016/0177188 – Vilonen teaches simultaneous hydrogenation, HDW, HDO, HDN, HDS, HDK of oxygenate feedstocks [0091].  Vilonen teaches recovering kerosene fractions [0115].
US 2011/0166396 – Egeberg teaches sending mixtures of oxygenates and mineral oil to HDO/HAD and HDI to improve cloud/pour point.
US 2016/0289135 – Fichtl teaches producing aviation fuel from oxygenate feedstock using hydrogenation, deoxygenation, and isomerization steps.
US 2016/0289576 – Eilos teaches hydroprocessing oxygenate feedstocks.
US 2011/0319683 – Abhari teaches hydrotreating oxygenate feedstocks, and using amine scrubber to purify recycle hydrogen.
US 2014/0148626 – Parimi teaches deoxygenation to form fuel products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771